Name: Council Regulation (EC) No 2465/97 of 8 December 1997 concerning the interruption of certain economic relations with Sierra Leone
 Type: Regulation
 Subject Matter: Africa;  oil industry;  competition;  United Nations
 Date Published: nan

 15 . 12 . 97 | EN Official Journal of the European Communities L 344/1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC) No 2465/97 of 8 December 1997 concerning the interruption of certain economic relations with Sierra Leone THE COUNCIL OF THE EUROPEAN UNION, out in Resolution 1132 ( 1997) notwithstanding the existence of any rights or obligations conferred or imposed by any international agreement signed, any contract entered into or any licence or permit granted before the adoption of said Resolution;Having regard to the Treaty establishing the European Community, and in particular Article 228a, Having regard to the Common Position 97/826/CFSP defined by the Council on the basis of Article J.2 of the Treaty on European Union, concerning Sierra Leone ('), Whereas, therefore, the Fourth ACP-EC Convention, signed in Lome on 15 December 1989, to which the Community and Sierra Leone are parties , does not pose an obstacle to the application of the said Security Council measures; Having regard to the proposal from the Commission, Whereas the competent authorities of the United Nations might change the product coverage of the sanctions against Sierra Leone; whereas , therefore, Annex I to this Regulation might have to be further amended accordingly; Whereas the United Nations Security Council , acting under Chapter VII of the Charter of the United Nations , decided in its Resolution 1132 ( 1997) that all States are to take certain measures with regard to Sierra Leone in order to contribute to resolving the crisis in Sierra Leone and obtaining the restoration of the constitutional order in that country; whereas it will re-examine these measures after 180 days , if, in the meantime, it has not decided to terminate them; Whereas the Security Council Resolution provides for certain exceptions to the restrictions imposed, subject to prior approval of the Committee set up by Resolution 1132 ( 1997) and to the respect of arrangements for the effective monitoring of delivery; Whereas certain of these measures fall under the scope of the Treaty establishing the European Community; whereas , therefore, Community legislation is necessary to implement the pertinent decisions of the Security Council as far as the territory of the Community is concerned ; whereas such territory is deemed to encompass, for the purposes of this Regulation, the territories of the Member States to which the Treaty establishing the European Community is applicable, under the conditions laid down in that Treaty; Whereas the names and addresses of the competent national authorities of the Member States should be indicated and the Member States must obtain the prior approval of the Committee; Whereas the Security Council has also called upon the United Nations Member States to apply the measures set Whereas , for reasons of expediency, the Commission should be empowered to supplement and/or amend Annex I to this Regulation on the basis of pertinent decisions by the competent authorities of the United Nations or , in the case of Annex II , on the basis of notifications by the competent authorities of Member States,(') See page 6 of this Official Journal . L 344/2 PEN Official Journal of the European Communities 15 . 12 . 97 HAS ADOPTED THIS REGULATION: Article 4 Each Member State shall determine the sanctions to be imposed where the provisions of this Regulation are infringed .Article 1 The following shall be prohibited : ( a ) to sell or supply petroleum and petroleum products listed in Annex I, whether or not originating in the Community, in the territory of Sierra Leone ; ( b ) any activity, including financial, the object or effect of which is , directly or indirectly, to promote the transactions or activities referred to in point ( a ). Article 5 The Commission and the Member States shall inform each other of the measures taken under this Regulation and supply each other with other relevant information at their disposal in connection with this Regulation , such as breaches and other enforcement problems, judgments handed down by national courts or decisions by the Committee established by Resolution 1132 ( 1997 ). Article 6 The Commission is hereby empowered to supplement and/or amend Annex I on the basis of pertinent decisions by the competent authorities of the United Nations or, in the case of Annex II, on the basis of notifications by the competent authorities of Member States . Such supplement and/or amendments shall be published in the Official Journal of the European Communities . Article 2 The prohibition referred to in Article 1 shall not apply to : ( a ) supplies of petroleum and petroleum products to the democratically-elected Government of Sierra Leone, at its request; ( b ) supplies for verified humanitarian purposes or the needs of the Military Observer Group of Ecowas (Ecomog), at the request of other governments or United Nations Agencies , on the condition that, through the competent national authorities, a non-objection declaration has been obtained from the Committee set up pursuant to Resolution 1132 ( 1997 ), and that the arrangements determined by the Committee for the effective monitoring of delivery are being fully respected . The names and addresses of the competent national authorities are contained in Annex II . Article 7 This Regulation shall apply :  within the territory of the European Community including its air space ,  to any aircraft or any vessel under the jurisdiction of a Member State ,  to any person elsewhere who is a national of a Member State ,  to any body which is incorporated or constituted under the law of a Member State . Article 3 This Regulation shall apply notwithstanding any rights conferred or obligations imposed by any international agreement signed or any contract entered into or any licence or permit granted before the entry into force of this Regulation . Article 8 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 8 December 1997. For the Council The President J. POOS li . 12 . ^7 EN Official Journal of the European Communities L 344/3 ANNEX I Petroleum products referred to in Article 1 ( a ) CN code Product description 2709 Petroleum oils and oils obtained from bituminous minerals , crude 2710 Petroleum oils and oils obtained from bituminous minerals , other than crude; preparations not elsewhere specified or included, containing by weight 70 % or more of petroleum oils or of oils obtained from bituminous minerals , these oils being the basic constituents of the preparations 2711 Petroleum gases and other gaseous hydrocarbons 2712 10 Petroleum jelly 2712 20 00 Paraffin wax containing by weight less than 0,75 % of oil ex 2712 90 'Slack wax', ' scale wax' 2713 Petroleum coke, petroleum bitumen and other residues of petroleum oils or of oils obtained from bituminous minerals 2714 Bitumen and asphalt, natural ; bituminous or oil shale and tar sands; asphaltites and asphaltic rocks 2715 00 00 Bituminous mixtures based on natural asphalt, or natural bitumen, on petroleum bitumen, on mineral tar or on mineral tar pitch ( for example, bituminous mastics , cutbacks ) 2901 Acyclic hydrocarbons 2902 11 00 Cyclohexane 2902 20 Benzene 2902 30 Toluene 2902 41 00 o-Xylene 2902 42 00 m-Xylene 2902 43 00 p-Xylene 2902 44 Mixed xylene isomers 2902 50 00 Styrene 2902 60 00 Ethylbenzene 2902 70 00 Cumene 2905 11 00 Methanol (methyl alcohol ) 3403 19 10 Lubricating preparations ( including cutting-oil preparations, bolt or nut release preparations, anti-rust or anti-corrosion preparations and mould release preparations, based on lubricants ) and preparations containing as basic constituents, 70 % or more by weight of petroleum oils or of oils obtained from bituminous minerals but not as the basic constituent 3811 21 00 Additives for lubricating oils containing petroleum oils or oils obtained from bituminous minerals 3823 90 10 Petroleum sulphonates, excluding petroleum sulphonated of alkali metals , of ammonium or of ethanolamines; thiophenated sulphonic acids of oils obtained from bituminous minerals , and their salts L 344/4 EN Official Journal of the European Communities 15 . 12 . 97 ANNEX II Names and addresses of the authorities referred to in Article 2 BELGIQUE  BELGIE Ministry of Foreign Affairs Department S.7 Asiatisk Plads 2 DK-1448 Kobenhavn K Tel . ( 45 ) 33 92 00 00/33 92 09 09 Fax (45 ) 31 54 05 53 Danish Agency for Trade and Industry MinistÃ ¨re des affaires Ã ©trangÃ ¨res, du commerce extÃ ©rieur et de la coopÃ ©ration au dÃ ©veloppement Egmont 1 , rue des Petits Carmes 19 B-1000 Bruxelles 1 . Direction gÃ ©nÃ ©rale des relations politiques multilatÃ ©rales Direction des Nations unies TÃ ©l .: ( 32 2 ) 501 82 20 TÃ ©lÃ ©copieur : ( 32 2 ) 513 91 48 2 . Direction des relations Ã ©conomiques et bilatÃ ©rales extÃ © ­ rieures a ) Service 'Afrique du Sud du Sahara ' ( B.22 ) Jeanne Lorentzen , desk officer Tel . ( 45 ) 35 86 84 89 Fax (45 ) 35 86 85 75 Niels Hoeing, assistant Tel . ( 45 ) 35 86 84 85 Fax (45 ) 35 86 85 75 Tel .: ( 32 2 ) 501 85 77 Ministry of Foreign Affairs Peter Lysholt Hansen , head of department S.7 b ) Coordination de la politique commerciale (B.40 ) TÃ ©l .: ( 32 2 ) 501 83 20 Tel . ( 45 ) 33 92 09 01 Fax (45 ) 33 92 18 02 Gert Meinecke, desk officerc ) Service 'Transports ' (B.42 ) TÃ ©l .: ( 32 2 ) 501 37 62 TÃ ©lÃ ©copieur : ( 32 2 ) 501 88 27 Tel . ( 45 ) 33 92 09 26 Fax (45 ) 33 92 18 02 Ministerie van Buitenlandse Zaken , Buitenlandse Handel en DEUTSCHLAND Ontwikkelingssamenwerking Egmont 1 , Kleine Karmelietenstraat 19 B-1000 Brussel Bundesausfuhramt (BAFA )  Referat 214  Frankfurter StraÃ e 29-35 D-65760 Eschborn Tel . 0 61 96-9 08-6 89 Fax 0 61 96-9 08-8 00 1 . Algemene Directie multilaterale politieke relaties Directie Verenigde Naties Tel . ( 32-2 ) 501 82 20 Fax ( 32-2 ) 513 91 48 2 . Directie buitenlandse economische en bilaterale relaties a ) Dienst Afrika ten zuiden van de Sahara (B.22 ) Tel . ( 32-2 ) 501 85 77 b ) Coordinatie van de handelspolitiek (B.40 ) Tel . ( 32-2 ) 501 83 20 ELLADA Ministry of Foreign Affairs Ambassador Nikolaos Chatoupis Directorate A7 Zalokosta 1 GR-106 71 Athens Tel . 00 301 361 00 12 , fax 361 00 96/645 00 49 Ministry of National Economy Secretariat General for International Economic Relations Directorate General for External Economic and Trade Relations Director Th . Vlassopoulos c ) Dienst Transport (B.42 ) Tel . ( 32-2 ) 501 37 62 Fax ( 32-2 ) 501 88 27 MinistÃ ¨re des affaires Ã ©conomiques ARE 4e Division , service des licences Avenue du GÃ ©nÃ ©ral LÃ ©man 60 B-1040 Bruxelles TÃ ©l .: ( 32 2 ) 206 58 16/27 TÃ ©lÃ ©copieur : ( 32 2 ) 230 83 22 Tel . 00 301 32 86 401-3 , fax 32 86 404 Directorate of Procedure of External Trade Directors : I. Tseros, tel . 00 301 32 86 021/23 , fax Ministerie van Economische Zaken 32 86 059 ARE 4e Divisie , Dienst der Vergunningen Generaal Lemanlaan 60 B-1040 Brussel Tel . ( 32-2 ) 206 58 16/27 Fax ( 32-2 ) 230 83 22 A. Iglessis , tel . 00 301 32 86 051 , fax 32 86 094 Ermou and Kornarou 1 GR-105 63 Athens ESPANA Ministerio de Economia y Hacienda SubdirecciÃ ³n General de PolÃ ­tica Arancelaria y deDANMARK Danish Agency for Trade and Industry Tagensvej 137 DK-2200 Kobehnhavn N Instrumentos de Defensa Comercial Sr. Manuel Moreno ( PL 7-Desp . 3 ) Paseo de la Castellana, 162 E-28046 Madrid Tel . (45 ) 35 86 86 86 Fax (45 ) 35 86 86 87 tel .: ( 34 1 ) 349 38 95 fax : ( 34 1 ) 349 38 02 15 . 12 . 97 EN Official Journal of the European Communities L 344/5 FRANCE NEDERLAND Ministerie van Buitenlandse ZakenMinistÃ ¨re de l'Ã ©conomie, des finances et de l'industrie Direction gÃ ©nÃ ©rale des douanes et des droits indirects - Directie Verenigde Naties , afdeling Politieke Zaken2594 AC Den HaagCellule 'Embargo'  Bureau E2 Tel .: ( 33 1 ) 44 74 48 93 Tel . ( 31-70 ) 348 42 06Fax ( 31-70 ) 348 48 17TÃ ©lÃ ©copieur : ( 33 1 ) 44 74 48 97 MinistÃ ¨re des affaires Ã ©trangÃ ¨res Direction des Nations unies et des organisations OSTERREICH internationales Tel .: ( 33 1 ) 43 17 59 68 Bundesministerium fÃ ¼r wirtschaftliche Angelegenheiten TÃ ©lÃ ©copieur : ( 33 1 ) 43 17 46 91 Abteilung II/A/2LandstraÃ ²er HauptstraÃ ²e 55-57 A-1030 Wien ad . Art . 1 ( 4 ): Bundesministerium fÃ ¼r Wissenschaft und Verkehr Oberste ZivilluftfahrtbehÃ ¶rde (OZB ) IRELAND Department of Public Enterprise Aviation Regulation and International Affairs Division 44 Kildare Street Dublin 2 RadetzkystraÃ ²e 2 A-1030 Wien PORTUGALTel . 00 353 1 670 74 44 Fax 670 74 11 Mr Brendan Twomey/Mr Ernest Hartman MinistÃ ©rio dos NegÃ ³cios Estrangeiros Sr? MÃ ³nica Lisboa DirecÃ §Ã £o-Geral dos Assuntos Multilaterais Lisboa ITALIA SUOMI/FINLAND UlkoasiainministeriÃ ¶ PL 176/Utrikesministeriet PB 176 FIN-00161 Helsinki/FIN-00161 Helsingfors Ministero Affari esteri  Roma D.G.A.E.  Uff. X Tel . 00 39 6  36 91 37 50 Fax: 36 91 37 52 Ministero Commercio estero  Roma Gabinetto SVERIGE Tel . 00 39 6  59 93 23 10 Fax : 59 64 74 94 Regeringskansliet Utrikesdepartementet RÃ ¤ttssekretariatet fÃ ¶r EU-frÃ ¥gor Fredsgatan 6 S-103 39 Stockholm Tfn +0046 8 405 10 00 Fax : 723 1 1 76 Ministero dei Trasporti  Roma Gabinetto Tel . 00 39 6  44 26 71 16/84 90 40 94 Fax : 44 26 71 14 LUXEMBOURG MinistÃ ¨re des affaires Ã ©trangÃ ¨res UNITED KINGDOM Export Control Organisation Department of Trade and Industry Kingsgate House 66-74 Victoria Street London SW1E 6SW Direction des relations Ã ©conomiques internationales et de la coopÃ ©ration Tel . 00 44 171 215 67 40 Fax 00 44 171 222 06 12 BP 1602 L-1016 Luxembourg